Citation Nr: 0016499	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  97-21 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial rating of 70 percent or higher for 
post-traumatic stress disorder since the date of initial 
entitlement, currently evaluated as 30 percent disabling from 
June 30, 1995, to April 13, 1999; 70 percent disabling from 
April 14, 1999, to July 13, 1999; 100 percent disabling from 
July 14, 1999, to October 31, 1999; and 70 percent disabling 
from November 1, 1999, forward.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1967 to 
January 1970. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 1996 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

This case was the subject of a May 1998 Board decision, which 
the veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  This case was further the 
subject of a January 10, 2000, decision and Order of the 
Court.  The below action is directed in view of that Order.


REMAND

In correspondence dated in May 2000, the veteran, through his 
representative, requested an evaluation of 70 percent or 
higher since the initial date of entitlement for service 
connection for PTSD.

In its January 6, 2000, Order, the United States Court of 
Appeals for Veterans Claims noted that a January 18, 1996, 
letter, from Thomas P. Brennan, Ph.D., clinical psychologist, 
made reference to the veteran's substance dependence 
treatment at Valley Hope-O'Neil, Nebraska.  The Court 
determined that there was no evidence that indicated that VA 
sought to obtain those treatment records either from Dr. 
Brennan or the clinic.  Therefore, the Court found, VA failed 
to fully develop the facts pertinent to the veteran's claim.    

The Court further ordered a VA examination in compliance with 
38 C.F.R. § 4.126(a) by an examiner other than a specific 
named VA examiner who had conducted previous VA examinations, 
including a June 1998 VA psychiatric examination.

New regulations for the rating of PTSD went into effect on 
November 7, 1996.  See 61 Fed. Reg. 52695 (1996).  The Court 
has held that where a law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant should apply unless Congress 
provided otherwise or permitted the Secretary to do 
otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

Thus, for the period from June 30, 1995, to November 6, 1996, 
the veteran's PTSD must be rated under the older criteria, 
regardless of whether the new criteria are more favorable to 
his claim; while, for the period from November 7, 1996, 
forward, the veteran's claim should be rated pursuant to the 
set of criteria which is more favorable to his claim.

The Board notes that the Court has held that an appeal from 
an initial rating is a separate and distinct claim from a 
claim for an increased rating.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  When assigning an initial rating, the rule 
from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the 
present level of disability is of primary importance, is not 
applicable.  Therefore, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as staged ratings.  
See also, VAOPGCPREC 3-2000.
 
In determining the proper rating to be assigned for a 
service-connected disability, it is imperative that the 
specific factors contained in the relevant rating criteria be 
considered.  See Massey v. Brown, 7 Vet. App. 204 (1994). 

In Barela v. West, 11 Vet. App. 280 (1998), the Court held 
that 38 U.S.C.A. § 1110 (West 1991) prohibits compensation 
for disability due to alcohol or drug abuse, but does not bar 
an award of secondary service connection for such disability.
 
The VA has the duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
United States Court of Appeals for Veterans Claims has held 
that the duty to assist the veteran includes obtaining 
medical records and medical examinations where indicated by 
the facts and circumstances of an individual case.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1. The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA or private, who 
have evaluated or treated him for his 
PTSD since June 1995.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously obtained 
or found to be unavailable and associate 
them with the claims folder.  The records 
sought must include the substance 
dependence treatment records referred to 
by Dr. Brennan in his January 1996 
letter. 

2.  The RO should schedule the veteran 
for a VA psychiatric examination, in 
order to determine the extent of the 
service-connected PTSD and secondary drug 
and alcohol abuse.  All necessary tests 
and studies, including appropriate 
psychological studies (if determined to 
be necessary by the psychiatrist), should 
be conducted in order to identify and 
describe the symptomatology attributable 
to PTSD and secondary drug and alcohol 
abuse.  The report of examination should 
contain a detailed account of all 
manifestations of the disability found to 
be present.  If there are found to be 
separate psychiatric disorders (such as 
PTSD and secondary drug and alcohol 
abuse), the examiner should reconcile the 
diagnoses and should specify which 
symptoms are associated with each of the 
disorders.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.  
The examiner must also comment on the 
extent to which PTSD and secondary drug 
and alcohol abuse affects occupational 
and social functioning.  The examiner is 
asked to express an opinion as to which 
of the following criteria best describe 
the veteran's psychiatric disability 
picture due solely to PTSD:
 
(1) occupational and social 
impairment due to mild or transient 
symptoms which decrease work 
efficiency and ability to perform 
occupational tasks only during 
periods of significant stress, or; 
symptoms controlled by continuous 
medication;

(2) occupational and social 
impairment with occasional decrease 
in work efficiency and intermittent 
periods of inability to perform 
occupational tasks (although 
generally functioning 
satisfactorily, with routine 
behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, and mild 
memory loss;  or 

(3) occupational and social 
impairment with reduced reliability 
and productivity due to such 
symptoms as:  flattened affect;  
circumstantial, circumlocutory, or 
stereotyped speech;  panic attacks 
more than once a week;  difficulty 
in understanding complex commands;  
impairment of short- and long-term 
memory;  impaired judgment;  
impaired abstract thinking;  
disturbances of motivation and mood;  
and difficulty in establishing or 
maintaining effective work and 
social relationships;  or 

(4) severe occupational and social 
impairment with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, mood, 
due to such symptoms as:  suicidal 
ideation; obsessional rituals which 
interfere with routine activities;  
speech intermittently illogical, 
obscure, or irrelevant; near-
continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively;  impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence);  spatial disorientation;  
neglect of personal appearance and 
hygiene;  difficulty in adapting to 
stressful circumstances (including 
work or a worklike setting);  and 
the inability to establish and 
maintain effective relationships;  
or 

(5) total occupational and social 
impairment, due to such symptoms as:  
gross impairment in thought 
processes or communication;  
persistent delusions or 
hallucinations;  grossly 
inappropriate behavior;  persistent 
danger of hurting self or others;  
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene);  disorientation 
to time or place;  memory loss for 
names of close relatives, own 
occupation or own name.

Similarly, in addition, the examiner should determine which 
one of the following sets of criteria (contained in 
regulations effective prior to November 7, 1996) best 
describes the veteran's disability solely due to PTSD:  

(1) less than the criteria in (2) 
directly below, with emotional 
tension or other evidence of anxiety 
productive of mild social and 
industrial impairment.

(2) definite impairment in the 
ability to establish or maintain 
effective and wholesome 
relationships with people.  The 
psychoneurotic symptoms must result 
in such reduction in initiative, 
flexibility, efficiency and 
reliability levels as to produce 
definite industrial impairment. 

(3) ability to establish or maintain 
effective or favorable relationships 
with people is considerably 
impaired, and by reason of 
psychoneurotic symptoms the 
reliability, flexibility and 
efficiency levels are so reduced as 
to result in considerable industrial 
impairment.  

(4) psychoneurotic disability when 
the ability to establish and 
maintain effective or favorable 
relationships with people is 
severely impaired and the 
psychoneurotic symptoms are of such 
severity and persistence that there 
is severe impairment in the ability 
to obtain or retain employment.  

(5) the attitudes of all contacts 
except the most intimate are so 
adversely affected as to result in 
virtual isolation in the community;  
there are totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral 
processes associated with almost all 
daily activities, such as fantasy, 
confusion, panic and explosions of 
aggressive energy, resulting in 
profound retreat from mature 
behavior;  or the veteran is 
demonstrably unable to obtain or 
retain employment.

If the examiner determines that veteran's 
symptomatology has markedly increased or 
decreased at any time from June 1995 
forward, the examiner should so state.

A multi-axial assessment should be 
conducted, and a thorough discussion of 
Axis IV (psychosocial and environmental 
problems) and Axis V (Global Assessment 
of Functioning (GAF) score), with an 
explanation of the numeric code assigned, 
is to be included.  The claims folder 
with a copy of this remand must be made 
available to the physician for review in 
conjunction with the examination.  

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim. 

4.  After the above examination is 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the report 
does not include sufficient data or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2.

5.  Thereafter, the RO should 
readjudicate, in light of the additional 
evidence, the issue of a higher initial 
rating for PTSD, to include consideration 
of the rating schedule in effect prior 
and subsequent to November 7, 1996, as 
well as the provisions of 38 C.F.R. 
§ 3.321(b)(1).

If the benefits sought on appeal are denied, then the 
appellant and his representative should be provided a 
supplemental statement of the case which reflects RO 
consideration of all additional evidence, and the opportunity 
to respond.  Thereafter, the case should be returned to the 
Board for further appellate review.  The purpose of this 
REMAND is to obtain additional evidence and ensure that the 
veteran is afforded all due process of law.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusions warranted in this case.  No action is 
required by the veteran until contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




